Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 162-175, 181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re cl. 162: 	The phrase “it” is unclear to which element it references.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 162-163, 165-170, 179-181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al (6865871).

It should be noted that the recitation “for," “mountable," "so as to be," etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be 
[AltContent: arrow][AltContent: textbox (center w/ paddles)][AltContent: arrow][AltContent: textbox (End w/ flighting)][AltContent: textbox (End w/ flighting)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    540
    620
    media_image1.png
    Greyscale


“(16)   The rear of the header is defined by two rear sheets 81 and 82 on respective sides of the header which define an opening 83 at the rotary feed member so that the rotary feed member projects through the opening to operate in co-operation with the sheet 59 in the area at the rear of the header and on top of the sheet 59. Thus the position of the rotary feed member is such that it is behind the front of the header and forward of the rear part of the header and sits intermediate the rear wall of the header. The header is thus moved as far back close to the frame 16 as is physically possible and this positioning of the header is not influenced by the location of the rotary feed member. In addition the rotary feed member is of a size so that it can cooperate with 

162. (Currently Amended) A feeder device, for use in a harvester draper header (23) for cutting and collecting crop material, 
the header including a rear opening (see quote above) arranged such that crop material cut by the header is transferred therethrough so as to be delivered to a feeder house (17) of the harvester, 
the feeder device (70) comprising: 
a shaft (71) which has a central axis (shown/taught above) and is mountable in the header so as to be rotatable about the central axis (capability / intended use is shown/taught above), 
the shaft having opposed end sections (marked up) and a centre section (marked up) located between the end sections, and being dimensioned such that when it is mounted the feeder device is arranged at a central region of the header and the centre section is arranged in front of said opening (arrangement shown/taught above or fig 3); 
to direct crop material received into the harvester front laterally inwardly towards a position below the centre section as the shaft rotates (capability / intended use is taught / shown above); and, 
paddles projecting from the centre section (marked up) and extending diagonal (shown / taught above) to the central axis such that surfaces thereof contact cut crop material that is on a floor of the header so as to urge it towards said opening as the shaft rotates (capability / intended use is taught / shown above).  

163. (Previously Presented) A feeder device according to claim 162, wherein the paddles are arranged at substantially equal angular intervals around the shaft (shown above).  

165. (Previously Presented) A feeder device according to claim 162, wherein each paddle is shaped to conform to an imaginary helix extending around the shaft from one of the end sections to the other (shown/taught above).
  
166. (Previously Presented) A feeder device according to claim 162, wherein the paddles comprise ones arranged to either side of a plane which is perpendicular to said axis (either side of 2A labeled above) and, when the shaft is mounted, passes substantially centrally through said opening (fig 1), such that surfaces thereof which are arranged to contact the crop material so as to urge it towards said opening, face in directions which intersect with said plane (capability / intended use is shown / taught above).  
167. (Previously Presented) A feeder device according to claim 162, wherein the flighting on each end section wraps up to one turn, up to half a turn or about half a turn around the shaft (fig 1).  

168. (Currently Amended) A feeder device according to claim 162, wherein each paddle is shaped such that the imaginary helix to which it conforms has a pitch of up to three times a diameter of the shaft and not less than about one times a diameter of the shaft (fig 1; NOTE: the flighting is substantially identical to applicant’s).  

169. (Previously Presented) A feeder device according to claim 162, wherein said paddles are angularly offset around the shaft or equiangularly offset around the shaft (arranged on either side of 2A labeled above).  

170. (Previously Presented) A feeder device according to claim 162, wherein the number of paddles is two (fig 1).  

so as to be rotatable about said central axis and such that the centre section is arranged in front of said opening (fig 1).  

The following are already addressed above, unless otherwise noted:

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Rows of fingers)]
    PNG
    media_image1.png
    540
    620
    media_image1.png
    Greyscale


179. (Currently Amended) A feeder drum for a draper header to be attached to a harvester, the feeder drum comprising: 
a rotatable drum (71) dimensioned so as to be arranged at a central region of the header; 
flights extending along the length of said rotatable drum, the flights being arranged in a spaced apart relationship with respect to each other and comprising: 
outer flights located adjacent ends of said rotatable drum; and 
a plurality of inner flights, located between said outer flights, the inner flights comprising paddle flights for engaging crop material that is on a floor of the header and moving it through a rear opening in the header for delivery to a feeder house of the harvester; and 
a plurality of rows of fingers (marked up), the rows being arranged in a spaced apart relationship with respect to each other and surrounding said rotatable drum, the fingers being movable from a retracted condition to an extended condition to grab and pull the crop material for delivery through the rear opening and into the feeder house (capability / intended use is inherent).  

adjacent the rear opening such that said delivery is through the rear opening (figs 1, 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (6865871).

Patterson discloses the claimed invention except for the offset arrangement, as claimed:

172. (Previously Presented) A feeder device according to claim 162, wherein the flighting on one end section is offset from the flighting on the other end section by half a turn around the shaft.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the flighting in any manner using sound engineering judgement.




Claim(s) 164, 174-177, 182 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (6865871), in view of Farley et al (6640527).

Patterson teaches the claimed invention, although the finger 

164. (Currently Amended) A feeder device according to claim 162, comprising one or more rows of fingers (marked above) mounted to the shaft, the row or each row extending substantially parallel to the axis (arrangement is shown/taught above), and at least one mechanism which is configured to reciprocate the fingers, as the shaft rotates, such that the fingers in that row assume an extended condition during downward movement of the row, so as to penetrate crop material received into the header and urge that material under the shaft (arrangement is obvious when in use), and assume a retracted condition during rearward movement of the row, so as to separate from that material (means for moving the fingers in out of the drum is obvious, but not shown).  

Farley teaches what is old and known in the art:
[AltContent: textbox (mechanism which is configured to reciprocate the fingers)][AltContent: arrow]
    PNG
    media_image2.png
    296
    428
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fingers of Patterson with the teachings of Farley, because it is a well known mechanism in the art and it would be obvious that such mechanism also used in Patterson.

174. (Previously Presented) A feeder device according to claim 164, wherein the fingers in the row or each row are spaced apart by about 0.2m (obvious arrangement in Patterson).  


  
176. (Previously Presented) A feeder device according to claim 164, wherein the fingers are arranged such that there are about 20 fingers per metre along the shaft (quantity of fingers are obvious in Patterson).  

The following are already addressed above, unless otherwise noted:

177. (Currently Amended) A feeder drum (71, Patterson), for use in a harvester draper header for cutting (15, Patterson) and collecting crop material (fig 3, Patterson), 
the header including a rear opening arranged such that crop material cut by the header is transferred therethrough so as to be delivered to a feeder house of the harvester, the feeder drum comprising: 
a shaft which has a central axis and is mountable in the draper front header so as to be rotatable about the central axis, the shaft having opposed end sections and a centre section located between the end sections, and being dimensioned such that when it is mounted the feeder drum is arranged at a central region of the header and the centre section is arranged in front of said opening; 

paddles projecting from the centre section and extending diagonal to the central axis, the paddles being arranged to either side of a plane which is perpendicular to said axis and which, when the shaft is mounted in the header, passes substantially centrally through said opening, such that surfaces thereof contact cut crop material that is on a floor of the header so as to urge it towards said opening as the shaft rotates; 
fingers mounted at distributed positions along and around the shaft; and a
 mechanism which is configured to reciprocate the fingers, as the shaft rotates, such that each finger assumes an extended condition during downward movement thereof, so as to penetrate crop material received into the header and urge that material under the shaft, and assumes a retracted condition during rearward movement thereof, so as to separate from that material, wherein the fingers are dimensioned such that each projects from the shaft a distance equal to at least a third of a diameter of the shaft when in its extended condition (already addressed above).
  
182. (Currently Amended) A draper header comprising a feeder device according to claim 177, wherein the shaft is mounted so as to be rotatable about said central axis and such that the centre section is arranged in front of said opening.


Claim(s) 171, 173 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (6865871), in view of Allochis (2016/0295800).

Patterson teaches the claimed invention, except:
171. (Previously Presented) A feeder device according to claim 162, wherein each paddle wraps up to one half of a turn, up to one third of a turn, up to one quarter of a turn or about one quarter of a turn around the shaft (not shown).  

Allochis teaches that it has been known to have shorter wraps (fig 7).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wraps of Patterson with the teachings of Allochis, because it would not have been outside the skill to have shorter or longer wraps, picking and choosing the wraps is known and could be arranged on any feeder drum shaft (i.e. Patterson) using sound engineering judgement.

Patterson teaches the claimed invention, however the leading edge is not clearly shown:

173. (Currently Amended) A feeder device according to claim 162, wherein each paddle has a leading edge which is curved or convex, whereby a degree of engagement between the 

Allochis teaches that it has been known to have a leading portion of the flight designed with a curved / convex (fig 7) shape.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the shape of the flighting leading edge of Patterson with the teachings of Allochis, because it would not have been outside the skill to design the leading edge with curved or convex shape for smoother crop transition.

Claim(s) 178 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (6865871) and Farley et al (6640527), in further view of Allochis (2016/0295800).

The combination of Patterson and Farley (see above) may include a curved leading edge, however, it is not clearly shown:

178. (Currently Amended) A feeder drum according to claim 177, wherein each paddle is a flight and a leading edge thereof is curved (not shown) whereby a degree of engagement between the 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the shape of the flighting leading edge of Patterson & Farley combination with the teachings of Allochis, because it would not have been outside the skill to design the leading edge with curved or convex shape for smoother crop transition.





Response to Arguments
Applicant’s arguments with respect to claim(s) 162-182 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Amendment requires a draper header use of the feeder device, and consequently the amended claim(s) is/are addressed above.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Beougher et al (4409780) teaches in fig 1, the claimed header (11), on a tube/shaft end sections with flighting & a center section (45) with diagonal paddles / augers (54; fig 6) intended to discharge cut crop to a feeder through the rear wall (20) opening (fig 1).


Adee (3224177) teaches in figs 1, 5, the center section including diagonal paddles (92, 90) to contact cut crop material that is on a floor of the header so as to urge it towards the rear opening as the shaft/tube (84) rotates.

Heim et al (9198355) teaches in fig 1, the claimed header and the center section having diagonal paddles / augers:

“(35)    Corn head 100 further comprises a generally vertical rear wall 152 that extends substantially the entire width of the corn head 100. The center conveyor section 122 provides an aperture 154 in the rear wall 152 to permit the corn head 100 to be supported on a feeder house (not shown) of a combine harvester.”



[AltContent: textbox (The center section includes paddles / flighting at surfaces thereof contact cut crop material that is on a floor of the header so as to urge it towards the rear opening as the shaft/tube (158) rotates)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Header’s rear opening)][AltContent: textbox (The ends (similar on either side of the center section) including  diagonal flighting to convey to the center)][AltContent: arrow]
    PNG
    media_image3.png
    459
    576
    media_image3.png
    Greyscale

[AltContent: textbox (Header of a harvester)]





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671